--------------------------------------------------------------------------------

Exhibit 10.1
 
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 
 
x
 
 
 
:
 
In re
 
:
Chapter 11 Case No.
 
 
:
 
SIGA TECHNOLOGIES, INC.,
:
14-12623 (SHL)
 
 
:
 
 
Debtor.
:
 
 
 
:
 
 
 
x
 



STIPULATION AND INTERIM ORDER REGARDING
USE OF CASH COLLATERAL AND ADEQUATE PROTECTION


This Stipulation and Agreed Order (the “Stipulation and Order”) is entered into
between SIGA Technologies, Inc. (the “Debtor”) and General Electric Capital
Corporation (“GECC”), in its capacity as Agent (as such term is defined in that
certain Loan and Security Agreement dated as of December 31, 2012 (as amended,
the “Agreement”)) for the Lenders under the Agreement (together with the Agent
and the Debtor, the “Parties”).1


RECITALS


A.                  On December 31, 2012, the Parties entered into the
Agreement.


B.                   The Agreement provided SIGA, as borrower, a Term Loan of
$5.0 million with a fixed interest rate of 9.85% per annum and a Revolving Loan
up to $7.0 million with a variable interest rate.


C.                   The Debtor’s Obligations under the Agreement and other Loan
Documents are secured by a first-priority security interest in the Collateral,
which includes, among other things, the Debtor’s Accounts, Chattel Paper
(whether tangible or electronic), Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Financial Assets, Fixtures, Goods, Instruments, Investment
Property (including, without limitation, all Securities Accounts), Inventory,
Letter-of-Credit Rights, letters of credit, Securities, Supporting Obligations,
cash, Cash Equivalents, any other contract rights (including, without
limitation, rights under any license agreements, leases, and franchise
agreements or rights to the payment of money), General Intangibles (including,
without limitation, Intellectual Property), and all proceeds, products and
offspring of the foregoing.
 
___________________________

1 Capital terms not defined herein shall have the meanings ascribed to them in
the Agreement.  In the event of any inconsistency between the description of the
terms herein and the terms of the Agreement, the terms of the Agreement shall
govern.

--------------------------------------------------------------------------------

D.                  On September 16, 2014 (the “Commencement Date”), the Debtor
commenced with this Court a voluntary case under chapter 11 of title 11, United
States Code (the “Bankruptcy Code”).


E.                   As of the Commencement Date, approximately $2.50 million in
principal amount of the Term Loan was outstanding and no principal amounts were
borrowed or outstanding against the Revolving Loan.


F.                   The Parties recognize the critical need for the Debtor to
use Cash Collateral (as such term is defined in section 363(a) of the Bankruptcy
Code) to continue operations and to administer and preserve the value of its
estate, but also agree that, pursuant to section 363(c)(2) of the Bankruptcy
Code, such use requires the Lenders’ consent or the Court’s authorization.


G.                   Further, the Parties acknowledge that, pursuant to section
361, 362(d), and 363(e) of the Bankruptcy Code, the Lenders are entitled to
request adequate protection for and solely to the extent of any diminution in
the value of their interest in the Collateral or Cash Collateral resulting from
the Debtor’s use of the Cash Collateral during the Debtor’s chapter 11 case.


H.                  Accordingly, the Parties enter into this Stipulation and
Order for the use of Cash Collateral and the terms for adequate protection.
2

--------------------------------------------------------------------------------

AGREEMENT


1.                    The Debtor is permitted to use Cash Collateral subject to
the terms set forth herein.


2.                    For and to the extent of any diminution in value of the
Agent and Lenders’ interest in the Collateral or Cash Collateral resulting from
the Debtor’s use of the Cash Collateral, the Agent and Lenders shall receive
adequate protection as follows (collectively, the “Adequate Protection”):



(a) The Debtor shall continue to pay the Monthly Amortization Amount under the
Term Loan in accordance with section 2.4(b)(i) of the Agreement.




(b) The Debtor shall pay all other fees, expenses and charges payable under the
Agreement and other Loan Documents (including, but not limited to, reasonable
attorneys’ fees of Agent and Lenders), payable as and when due pursuant to the
Agreement; provided, however, the Unused Revolving Loan Commitment Fee shall not
be payable, as the Revolving Loan Commitment shall be terminated and no longer
available for future Revolving Loan advances.




(c) The Debtor shall pay $70,000 to Agent, no later than two (2) Business Days
after approval of the Stipulation and Order, in full satisfaction of all amounts
payable under section 2.5(c) of the Agreement for the termination of the
Revolving Loan Commitment.




(d) The Debtor shall continue to pay, at the non-default rate provided for in
section 2.3(a) of the Agreement, interest under the Term Loan in accordance with
section 2.4(a) of the Agreement.




(e) The Debtor, with the assistance of the Agent, shall as soon as practicable
open a new separate account (the “Account”) and shall at all times thereafter
maintain a balance in the Account of no less than $4.0 million. The Agent shall
have, by virtue of this Order, a perfected first-priority lien and security
interest in the Account;




(f) The Debtor agrees, acknowledges, and stipulates that the Agent’s prepetition
first-priority lien over the Collateral is valid, binding, properly perfected,
unavoidable, and enforceable and the Debtor shall not challenge the validity of
such lien; and




(g) The rights of the Parties are reserved as to whether interest at the Default
Rate shall be payable from the Commencement Date forward, and if it is
determined that it is payable, such amount, less the amount paid pursuant to
paragraph 2(c) above, shall be added to the Obligations.

3

--------------------------------------------------------------------------------

(h) The Debtor shall provide Agent with all financial reports required by the
Agreement and other Loan Documents.



3.                    If Agent’s Cash Collateral or Collateral position is
impaired by something other than Debtor’s Cash Collateral use as contemplated
herein, or if there is any impairment to the Account or this Stipulation and
Order, then Agent shall have the right to seek additional adequate protection
(as such term is defined in section 361, 362, 363, or 364 of the Bankruptcy
Code). Further, Agent reserves the right to file an objection, motion, or other
pleading related to any action proposed by the Debtor or any other party in this
chapter 11 case, whether such action is the subject of a motion or otherwise.


4.                    Within five (5) Business Days after the end of each month
a senior officer of the Debtor shall certify to the Agent that at the end of the
preceding month the Account had a cash balance of no less than $4.0 million.


5.                    This Stipulation and Order may not be modified, amended,
or vacated other than by a signed writing executed by GECC and the Debtor or by
order of the Court.


6.                    Each person who executes this Stipulation and Order on
behalf of a Loan Party hereto represents that he or she is duly authorized to
execute this Stipulation and Order on behalf of such Party.


7.                    This Stipulation and Order may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Evidence of execution of
this Stipulation and Order may be exchanged by facsimile or by electronic
transmission of a scanned copy of the signature pages or by exchange of an
originally signed document, each of which shall be as fully binding on the
Parties as a signed original.
4

--------------------------------------------------------------------------------

8.                    This Stipulation and Order shall not be effective until
approved by the Court. Upon approval of the Court, this Stipulation and Order
shall be binding upon (i) the Debtor and any trustee or examiner appointed in
this chapter 11 case, and their respective successors and assigns; (ii) the
Lenders and the Agent and their respective successors and assigns; and (iii) all
creditors and other parties in interest in this chapter 11 case;
provided, however, nothing contained herein shall limit the right of any other
party in interest under applicable law from challenging the prepetition liens of
the Agent, provided that any such challenge is asserted prior to November 17,
2014.


9.                    The terms of this Stipulation and Order shall terminate on
the effective date of a plan of reorganization in this case.


10.                 The Court shall retain exclusive jurisdiction to interpret,
implement, and enforce the provisions of this Stipulation and Order.


11.                 Notwithstanding the possible applicability of Bankruptcy
Rule 4001(b), the terms and provisions of this Stipulation and Order shall be
immediately effective and enforceable upon its entry.


12.                 The Debtor shall serve notice (the “Entry Notice”) of entry
of this Stipulation and Order on all parties entitled to notice under Bankruptcy
Rule 4001(b)(1)(C) (the “Notice Parties”) within five (5) days of entry upon the
Court’s docket. If no objection to entry of this Stipulation and Order is filed
by any of the Notice Parties (or any other party) within thirty (30) days of
service of the Entry Notice, this Stipulation and Order shall become a final
order.
5

--------------------------------------------------------------------------------

Dated: September 17, 2014


 
SIGA Technologies, Inc
 
 
 
 
 
 
By:
/s/ Stephen Karotkin
 
 
 
Harvey R. Miller
 
 
 
Stephen Karotkin
 
 
 
Garrett Fail
 
 
 
WEIL, GOTSHAL & MANGES LLP
 
 
 
767 Fifth Avenue
 
 
 
New York, New York 10153
 
 
 
Telephone: (212) 310-8000
 
 
 
Facsimile: (212) 310-8007
 
 
 
 
 
 
 
Attorneys for Debtor and Debtor in Possession
 
 
 
 
 
General Electric Capital Corporation
 
 
 
 
 
 
By:
/s/ Brent R. McIlwain
 
 
 
Robert W. Jones
 
 
 
Brent R. McIlwain
 
 
 
HOLLAND & KNIGHT LLP
 
 
 
200 Crescent Court, Suite 1600
 
 
 
Dallas, Texas 75201
 
 
 
Telephone: (214) 964-9500
 
 
 
Facsimile: (214) 964-9501
 
 
 
Attorneys for General Electric Capital Corporation, Administrative and
Collateral Agent under the Agreement



APPROVED AND SO ORDERED
 
this 17th day of September, 2014
 
 
 
BY THE BANKRUPTCY COURT:
 
 
 
/s/ Sean H. Lane
 
United States Bankruptcy Judge
 



 
6

--------------------------------------------------------------------------------